DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/24/2021, in which, claims 1-14, are pending. Claim 1 is independent. Claims 2-14, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waanabe (USPAP 2017/0237873).

Referring to claim 1, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), comprising: a first reading unit ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back surface scanner unit 202]) ,configured to output an analog signal by reading an original, ([transfers the analog image data to the A/D conversion circuit 350]); 
a second reading unit different from the first reading unit; [0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back surface scanner unit 202]), a conversion unit ([the A/D conversion circuit 302 converts the transferred analog image data into digital image data (digital signal]), configured to convert analog signals outputted from the first reading unit ([308 of fig 1]) and the second reading unit ([309 of fig 1]) to digital signals, ([the A/D conversion circuit 350 converts the transferred analog image data into digital image data, see 0092]);
 a wire connection control unit ([300 of fig 2]) configured to control a wire connection between the first reading unit ([308]) and the second reading unit ([309]) and the conversion unit; ([see 0071, the front surface scanner unit 308 uses both the AFEs 310 and 311 to use the AFE 311 at either the time of single-sided scanning or the time of both-sided scanning]);
 an output control unit ([300 of fig 2]) configured to control an output of an analog signal from the first reading unit, ([308]) wherein, in a first reading mode, ([see 0071, the front surface scanner unit 308 uses both the AFEs 310 and 311 to use the AFE 311 at either the time of single-sided scanning or the time of both-sided scanning]);
the wire connection control unit ([300 of fig 2]), is configured to control the wire connection such that analog signals outputted from a plurality of output channels of the first reading unit ([308 of fig 2]) are respectively inputted to a plurality of input channels of the conversion unit, in a second reading mode (309 of fig 2) different from the first reading mode (308 of fig 2]), 
the wire connection control unit ([300 of fig 2]), is configured to control the wire connection such that the analog signals outputted from the plurality of output channels of the first reading unit ([308 of fig 2]) and analog signals outputted from a plurality of output channels of the second reading unit  ([309 of fig 2]) are inputted to the plurality of input channels ([310 and 311 of fig 2]) of the conversion unit, ([the A/D conversion circuit 302 converts the transferred analog image data into digital image data (digital signal]), and 
in the second reading mode, ([308 of fig 2]) the output control unit is configured to control an output of analog signals such that a timing of an output of an analog signal from each of the plurality of output channels of the first reading unit ([308 of fig 2]) to be inputted to one input channel of the conversion unit is shifted, ([see 0041-0042]) each of the front surface scanner unit 308 and the back surface scanner unit 309 can change the number of output channels to two or four]).

Referring to claim 2, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the wire connection control unit is configured to control the wire connection by a switch that is provided on a signal line and switches an output target in a plurality of input signals.

Referring to claim 3, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the wire connection control unit is configured to perform a switchover of the switch using a signal that indicates either the first reading mode or the second reading mode, [0054] The image scanning apparatus sets CIS1 (front surface scanner unit 308) and CIS2 (back surface scanner unit 309) in the 2-ch parallel output mode, thereby performing concurrent]).

Referring to claim 4, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein an analog signal controlled by the output control unit in the second reading mode is transmitted on a signal line connected by a wired-OR to one input channel of the conversion unit, ([A/D conversion circuit 351 converts the transferred analog image data into digital image data, and outputs it with a 4-bit width to the image processing unit 300] 0094]).



Referring to claim 5, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the first reading unit ([308 of fig 2]) includes a plurality of chips, ([as seen in fig 2-4]) and the plurality of chips are grouped to correspond to an output channel, and a timing of an output of an analog signal is controlled for each group, (see 0045, the sensor chips are changed, as shown in FIG. 3B, when a line synchronization signal generated by the timing signal generation unit 301 of the ASIC 510 is input, each of all the sensor chips accumulates charges, 0048]).

Referring to claim 6, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein in the second reading mode, (front reading mode by first scanner 208 of fig 2]) the plurality of grouped chips configured such that after an analog signal is outputted from a first chip, an output of an analog signal from a second chip adjacent to the first chip is started, ([ach of CHIP2, CHIP5, CHIP8, and CHIP11 as the remaining sensor chips connects In1 and In2 to Out1 and Out2 of the left adjacent chip, and connects Out1 and Out2 to In1 and In2 of the right adjacent chip]).

Referring to claim 7, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the output control unit, ([controlling the output channels of the first image scanning unit 208 of fig 2]) in the second reading mode, (0073, [FIG. 11 shows control procedure of the image scanning apparatus executed by the ASIC 510]), after an analog signal has been outputted from a last chip of the grouped chips of a first group, causes a leading chip among chips of a second group adjacent to the first group to output an analog signal, ([0054] the image scanning apparatus sets CIS1 (front surface scanner unit 308) and CIS2 (back surface scanner unit 309) in the 2-ch parallel output mode, thereby performing concurrent both-sided scanning]).

Referring to claim 8, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein in the first reading mode, the plurality of grouped chips are configured such that an output of an analog signal from a first chip and an output of an analog signal from a second chip adjacent to the first chip are started in parallel, (see 0099-0100]).

Referring to claim 9, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein an analog signal is outputted from the leading chip among the chips of the second group based on a level of a signal of a logical sum of a level of a signal that indicates either the first reading mode or the second reading mode and a level of a signal that indicates that an analog signal has been outputted from the last chip, ([0054] the image scanning apparatus sets CIS1 (front surface scanner unit 308) and CIS2 (back surface scanner unit 309) in the 2-ch parallel output mode, thereby performing concurrent both-sided scanning]).

Referring to claim 10, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the output control unit, by changing the level of the signal that indicates either the first reading mode or the second reading mode, is configured to control a timing of an output of an analog signal from the leading chip among the chips of the second group, [0049] at the time of 2-ch parallel output mode, each of CIS1 and CIS2 performs an operation shown in FIG. 4B]).

Referring to claim 11, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus (100 of fig 1), includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the first reading unit (38 of fig 2) and the second reading unit (39 of fig 2) are contact image sensors, [0054] the image scanning apparatus sets CIS1 (front surface scanner unit 308) and CIS2 (back surface scanner unit 309) in the 2-ch parallel output mode]).

Referring to claim 12, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the first reading unit ([38 of fig 3) is used at a time of reading a first side of an original, and the second reading unit ([39 of fig]) is used at a time of reading a second side, which is a back side of the first side, of the original, (38 front side and 39 is back side of the image sensor]).

Referring to claim 13, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), wherein the first reading unit ([208 of fig 2]) is used at a time of reading an original of a first size and a second size that is larger than the first size, and the second reading unit  (209 of fig 2]) is not used at a time of reading an original of the first size and is used at a time of reading an original of the second size, ([0054] the image scanning apparatus sets CIS1 (front surface scanner unit 308) and CIS2 (back surface scanner unit 309) in the 2-ch parallel output mode]).

Referring to claim 14, Watanabe teaches an image reading apparatus, ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back-surface scanner unit 202]), comprising: a first reading unit ([0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back surface scanner unit 202]) ,configured to output an analog signal by reading an original, ([transfers the analog image data to the A/D conversion circuit 350]); 
a second reading unit different from the first reading unit; [0031] as shown in FIG. 1, the image scanning apparatus includes a front surface scanner unit 201, a back surface scanner unit 202]), a conversion unit ([the A/D conversion circuit 302 converts the transferred analog image data into digital image data (digital signal]), configured to convert analog signals outputted from the first reading unit ([308 of fig 1]) and the second reading unit ([309 of fig 1]) to digital signals, ([the A/D conversion circuit 350 converts the transferred analog image data into digital image data, see 0092]);
 a wire connection control unit (300 of fig 2]) configured to control a wire connection between the first reading unit ([308]) and the second reading unit ([309]) and the conversion unit; ([see 0071, the front surface scanner unit 308 uses both the AFEs 310 and 311 to use the AFE 311 at either the time of single-sided scanning or the time of both-sided scanning]);
 an output control unit ([300 of fig 2]) configured to control an output of an analog signal from the first reading unit, ([308]) wherein, in a first reading mode, ([see 0071, the front surface scanner unit 308 uses both the AFEs 310 and 311 to use the AFE 311 at either the time of single-sided scanning or the time of both-sided scanning]);
the wire connection control unit ([300 of fig 2]), is configured to control the wire connection such that analog signals outputted from a plurality of output channels of the first reading unit ([308 of fig 2]) are respectively inputted to a plurality of input channels of the conversion unit, in a second reading mode (309 of fig 2) different from the first reading mode (308 of fig 2]), the wire connection control unit ([300 of fig 2]), is configured to control the wire connection such that the analog signals outputted from the plurality of output channels of the first reading unit ([308 of fig 2]) and analog signals outputted from a plurality of output channels of the second reading unit  ([]309 of fig 2]) are inputted to the plurality of input channels ([310 and 311 of fig 2]) of the conversion unit, unit ([the A/D conversion circuit 302 converts the transferred analog image data into digital image data (digital signal]), and 
in the second reading mode, ([308 of fig 2]) the output control unit is configured to control an output of analog signals such that a timing of an output of an analog signal from each of the plurality of output channels of the first reading unit ([308 of fig 2]) to be inputted to one input channel of the conversion unit is shifted, ([see 0041-0042]) each of the front surface scanner unit 308 and the back surface scanner unit 309 can change the number of output channels to two or four]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677